DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2018/067673 filed 12/27/2018. 
PCT/US2018/067673 has PRO of 62611955 filed 12/29/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021 and 05/18/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
Election/Restrictions
Applicant’s election without traverse of compound IIA-7 of claim 51: 
    PNG
    media_image1.png
    246
    214
    media_image1.png
    Greyscale
, as the species of ATR inhibitor, in the reply filed on 05/18/2022 is acknowledged.
Claim 52 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Status of the Claims
This action is in response to papers filed 05/18/2022 in which claims 7-16, 21-37, 39-47, 64 and 66 were canceled. All the amendments have been thoroughly reviewed and entered.
	Claims 1-6, 17-20, 38, 48-63 and 65 are pending in this instant application, of which claim 52 is withdrawn at this time being as being drawn to non-elected species. 
	Claims 1-6, 17-20, 38, 48-51, 53-63 and 65 are under examined herein on the merits for patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 65 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) 65 recite(s):
	measuring the level of cyclin dependent kinase inhibitor 1A (CDKN1A) activity in a cancer of a patient; 
	comparing the measured CDKN1A activity to CDKN1A activity in a control tissue or cell;
	 treat patient with a cancer treatment regimen which does not include treatment with an ATR inhibitor in combination with a DNA damaging agent if the cancer is identified as having a CDKN1A activity which is substantially similar to CDKN1A activity in control tissue or cell; and
	treat patient with an ATR inhibitor in combination with a DNA damaging agent if the cancer is identified as having reduced CDKN1A activity. 
	
	The limitation of measuring the level of CDKN1A activity, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim element precludes the step from practically performed in the mind, thereby falls into the “mental process” groupings of abstract ideas. the instant claim is claiming an abstract idea by covering a general concept and is not limited to a particular practical application of the concept. There is no transformation involved in the process claimed as “measuring the level of CDKN1A activity” does not transform the patient. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements– comparing the measured CDKN1A with control and treat patient with ATR inhibitor in combination with a DNA damaging agent if identified as having reduced CDKN1A activity or treat patient with a treatment regimen that does include ATR inhibitor and DNA damaging if identified as having a CDKN1A activity similar to control. The step of “comparing” is also a mental step and does not contain any significant practical application beyond the observation of the abstract idea, thereby fails to meaningfully limit the claim. The “treating” steps amount to no more than mere instructions to apply the exception of the abstract idea and cannot provide an inventive concept.
	The claim(s) 65 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the “treating” steps amount to no more than mere instructions to apply the exception of the abstract idea, thereby constitutes insignificant extra-solution or post-solution activity.  Such a limitation is not the type of additional feature Alice envisioned as imparting patent eligibility. See Alice, 134 S. Ct. at 2358 (“Stating an abstract idea while adding the words ‘apply it’ is not enough for patent eligibility.”). Mere instruction to apply an abstract idea cannot provide an inventive concept. Claim 65 is not patent eligible.
	The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). ). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words “apply it.” See, e.g., Benson, supra, at 71-72. The unpatentability of abstract ideas was also confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010).

Claim Rejections - 35 USC § 102/203
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1-6, 17-20, 38, 48-51, 53-58, 60-61 and 65 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al (Oncotarget, Vol.5, No.14, 3 July 2014, pages 5674-5685), as evidenced by Fukazawa et al (Scientific Reports, 6:20113, 5 February 2016, pages 1-12).
	Regarding claim 1, 50 and 51, Hall teaches treating a lung cancer patient with ATR inhibitor, VX-970 (compound IIA-7 of the claimed invention) to sensitize the cancer to DNA damaging agent such as cisplatin (Abstract; page 5675, right column; pages 5676-5678, and 5680-5682). Lung cancer as taught by Hall meets the claimed “a cancer identified as having a reduced cyclin dependent kinase inhibitor 1A (CDKN1A) activity as compared to CDKN1A activity in control tissue or cells” because per dependent claim 61, lung cancer was defined as said cancer identified as having a reduced cyclin dependent kinase inhibitor 1A (CDKN1A).
	Assuming arguendo that the aforementioned teaching from Hall do not anticipate the claimed invention, claim 1 alternatively would be considered obvious under the meaning of 35 USC 103(a) because as evidenced by Furazawa, expression of CDKN1A was suppressed in lung SCC cells (Abstract; pages 1-2, Table 1; page 3; pages 6-8). Thus, it would have been reasonably obvious that the lung cancer cell line in Hall would be “a cancer identified as having a reduced cyclin dependent kinase inhibitor 1A (CDKN1A) activity as compared to CDKN1A activity in control tissue or cells” because Furazawa showed that CDKN1A expression in lung SCC cells was significantly reduced/suppressed when compared to control (pages 7-8, Figures 3-4).
	Regarding claim 2, as discussed above, Hall teaches the administration of VX-970 and a DNA damaging agent such as cisplatin.
	Regarding claim 3,  Hall teaches VX-970 and a DNA damaging agent function synergistically to inhibit growth of the cancer (page 5676 and Figure 2; page 5677 and Figure 3).
	Regarding claim 4, Furazawa measured the expression of CDKN1A in lung SCC cells via immunoblot, PCR and flow cytometry cell cycle and compared the activity/expression of CDKN1A to control (pages 7-8, Figures 3-4).
	Regarding claims 5-6, Hall teaches that a high percentage (>80%) lung cancer, particularly non-small cell lung (NSCLC) cancer, carried a mutation in the TP53 gene, which lead to P53 loss-of-function, and VX-970 were administered said NSCLC lung cell lines (page 5675, right column; page 5681). Furazawa showed the detection of the presence or absence of TP53 gene mutation and reduced CDKN1A activity in lung SCC cells (bottom of page 4; page 7 and Figure 3). 
	Regarding claims 17-20, Furazawa showed the expression of CDKN1A is reduced by 50% or less in lung SCC cell line (pages 7-8 and Figures 3 and 4).
	Regarding claims 38, 48 and 49, Hall teaches the CDKN1A expression was determined by CDKN1A protein expression using human biological NSCLC sample (page 5681-5682).
	Regarding claim 53, as discussed above, Hall teaches DNA damaging agent such cisplatin was used in combination with VX-970.
	Regarding claims 54-55, as discussed above, Hall teaches DNA damaging agent such cisplatin was used in combination with VX-970.
	Regarding claims 56-57, Hall teaches other DNA damaging agent such as gemcitabine can be used in combination with VX-970 (pages 5676-5677 and 5681).
	Regarding claims 58 and 60, Hall teaches VX-970 can be used in combination with DNA damaging agent and Chk1 inhibitor (pages 5676-5677 and 5680).
	Regarding claims 61, as discussed above, Hall and Furazawa teaches the cancer was lung cancer.
	Regarding claim 65, Hall teaches treating a lung cancer patient with ATR inhibitor, VX-970 (compound IIA-7 of the claimed invention) to sensitize the cancer to DNA damaging agent such as cisplatin (Abstract; page 5675, right column; pages 5676-5678, and 5680-5682). Furazawa measured the expression of CDKN1A in lung SCC cells via immunoblot, PCR and flow cytometry cell cycle and compared the activity/expression of CDKN1A to control (pages 7-8, Figures 3-4).
Furazawa showed that CDKN1A expression in lung SCC cells was significantly reduced/suppressed when compared to control (pages 7-8, Figures 3-4). Thus, it would have reasonably obvious that the lung cancer treated with VX-970 and cisplatin was a cancer identified as having reduced CDKN1A activity, as Hall indicated that function synergistically to inhibit growth of said lung cell (page 5676 and Figure 2; page 5677 and Figure 3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

	Claim(s) 1-6, 17-20, 38, 48-51, 53-63 and 65 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Helleday et al (US 2015/0359797 A1), as evidenced by Pozzo et al (Journal of Hematology & Oncology, 6:83, 2013, pages 1-11).
	Regarding claim 1, 50 and 51, Helleday teaches a method of treating a patient with cancer with ATR inhibitor, VE-822 (compound IIA-7 of the claimed invention) to sensitize the cancer to DNA damaging agent such as cisplatin (Abstract; [0005], [0069], [0071], [0173]-[0194], [0217]-[0250]; Examples 7 and 9; claims 1-4, 22-23, 28-30 and 43). Helleday teaches the cancer is lung cancer or leukemia ([0175]-[0176], [0178], [0235]-[0237]). Lung cancer or Leukemia as taught by Helleday meets the claimed “a cancer identified as having a reduced cyclin dependent kinase inhibitor 1A (CDKN1A) activity as compared to CDKN1A activity in control tissue or cells” because per dependent claims 61 and 63, lung cancer and leukemia, respectively, were defined as said cancer identified as having a reduced cyclin dependent kinase inhibitor 1A (CDKN1A).
	Assuming arguendo that the aforementioned teaching from Helleday do not anticipate the claimed invention, claim 1 alternatively would be considered obvious under the meaning of 35 USC 103(a) because as evidenced by Pozzo, expression of CDKN1A was reduced in chronic lymphocytic leukemia (Abstract; page 2, right column; pages 4-7). Thus, it would have been reasonably obvious that the leukemia in Helleday would be “a cancer identified as having a reduced cyclin dependent kinase inhibitor 1A (CDKN1A) activity as compared to CDKN1A activity in control tissue or cells” because Pozzo showed that CDKN1A expression in chronic lymphocytic leukemia was reduced/suppressed when compared to control (page 5 and Figure 2; page 6 and Figure 3).
	Regarding claim 2, as discussed above, Helleday teaches the administration of VE-822 and a DNA damaging agent such as cisplatin.
	Regarding claim 3,  Helleday teaches VE-822 and a DNA damaging agent function synergistically to inhibit growth of the cancer ([0005], [0189]; Examples 7 and 9).
	Regarding claim 4, Pozzo measured the expression of CDKN1A in chronic lymphocytic leukemia via qRT-PCR  and compared the activity/expression of CDKN1A to control (page 5 and Figure 2; page 6 and Figure 3).
	Regarding claims 5-6, Helleday teaches the cancer had altered expression or activity in P53, and said cancer was administered VE-822  ([0010], [0241]; Example 2C; claim 33). Pozzo showed the detection of the presence or absence of TP53 gene mutation and reduced CDKN1A activity in chronic lymphocytic leukemia (Abstract; page 2, right column; pages 4-7).
	Regarding claims 17-20, Pozzo showed the expression of CDKN1A is reduced by 50% or less in chronic lymphocytic leukemia (page 5 and Figure 2; page 6 and Figure 3).
	Regarding claims 38, 48 and 49, Pozzo teaches the CDKN1A expression was determined by CDKN1A protein expression and CDKN1A mRNA expression using peripheral blood sample (page 9).
	Regarding claim 53, as discussed above, Helleday teaches DNA damaging agent such cisplatin was used in combination with VE-822  .
	Regarding claims 54-55, as discussed above, Helleday teaches DNA damaging agent such cisplatin was used in combination with VE-822  .
	Regarding claims 56-57, Helleday teaches other DNA damaging agent such as gemcitabine can be used in combination with VE-822  ([0190], [0225]-[0226], [0229], [0233], [0239]-[0240]; claim 30).
	Regarding claims 58 and 60, Helleday teaches VE-822 can be used in combination with DNA damaging agent and Chk1 inhibitor ([0005], [0035] and [0190]).
	Regarding claim 59, Helleday teaches VE-822 can be used in combination with DNA damaging agent and PARP inhibitor ([0195])
	Regarding claims 61-63, Helleday teaches the cancer is lung cancer or leukemia ([0175]-[0176], [0178], [0235]-[0237]).
	Regarding claim 65, Helleday teaches treating a lung cancer patient with ATR inhibitor, VE-822 (compound IIA-7 of the claimed invention) to sensitize the cancer to DNA damaging agent such as cisplatin (Abstract; [0005], [0069], [0071], [0173]-[0194], [0217]-[0250]; Examples 7 and 9; claims 1-4, 22-23, 28-30 and 43). Pozzo measured the expression of CDKN1A in chronic lymphocytic leukemia via qRT-PCR  and compared the activity/expression of CDKN1A to control. Pozzo showed that CDKN1A expression in chronic lymphocytic leukemia was reduced/suppressed (page 5 and Figure 2; page 6 and Figure 3). Thus, it would have reasonably obvious that the lung cancer treated with VE-822 and cisplatin was a cancer identified as having reduced CDKN1A activity, as Helleday indicated that VE-822 and cisplatin function synergistically to inhibit growth of cancer ([0005], [0189]; Examples 7 and 9).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 17-20, 38, 48-51, 53-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8841308. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘308 significantly overlap with the subject matter of the instant claims i.e., a method of treating cancer comprising administering an therapeutically effective amount of ATR inhibitor (i.e., IIA-7) to sensitize the cancer to a DNA damaging agent.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 8841308.

Claims 1-6, 17-20, 38, 48-51, 53-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10478430. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘430 significantly overlap with the subject matter of the instant claims i.e., a method of treating cancer comprising administering an therapeutically effective amount of ATR inhibitor (i.e., IIA-7) to sensitize the cancer to a DNA damaging agent; and using the combination of ATR inhibitor, DNA damaging agent and PARP inhibitor to treat cancer.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 8841308.

Claims 1-6, 17-20, 38, 48-51, 53-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10813929. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘929 significantly overlap with the subject matter of the instant claims i.e., a method of treating cancer comprising administering an therapeutically effective amount of ATR inhibitor (i.e., IIA-7) to sensitize the cancer to a DNA damaging agent.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10813929.

Claims 1-6, 17-20, 38, 48-51, 53-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11110086. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘086 significantly overlap with the subject matter of the instant claims i.e., a method of treating cancer comprising administering an therapeutically effective amount of ATR inhibitor (i.e., IIA-7) to sensitize the cancer to a DNA damaging agent; and using the combination of ATR inhibitor, DNA damaging agent and PARP inhibitor to treat cancer.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11110086.

Claims 1-6, 17-20, 38, 48-51, 53-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 30-35, 46, 70-73, 85 and 91 of copending Application No. 15763366 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘366 significantly overlap with the subject matter of the instant claims i.e., a method of treating cancer comprising administering an therapeutically effective amount of ATR inhibitor (i.e., IIA-7) in combination a DNA damaging agent such as cisplatin.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 15763366.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 17-20, 38, 48-51, 53-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-31 of copending Application No. 17003554 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘554 significantly overlap with the subject matter of the instant claims i.e., a method of treating pancreatic cancer by administering an effective amount of ATR inhibitor (i.e., IIA-7) to a subject in need thereof in combination with gemcitabine.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17003554.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6, 17-20, 38, 48-51, 53-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 106-125 of copending Application No. 17444318 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘318 significantly overlap with the subject matter of the instant claims i.e., a method of treating of cancer by administering an effective amount of ATR inhibitor (i.e., IIA-7) to a subject in need thereof in combination with PARP inhibitor and DNA damaging agent.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17444318.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613